16-11700-smb        Doc 1197        Filed 04/30/19 Entered 04/30/19 15:23:42                 Main Document
                                                Pg 1 of 2



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
                                                       :
 In re                                                 :    Chapter 11
                                                       :
 Gawker Media LLC, et al.,1                            :    Case No. 16-11700 (SMB)
                                                       :
                            Debtors.                   :    (Jointly Administered)
                                                       :
 ------------------------------------------------------x

                POST-CONFIRMATION QUARTERLY SUMMARY REPORT
              FOR THE PERIOD JANUARY 1, 2019 THROUGH MARCH 31, 2019

         The above-named Debtors hereby file their post-confirmation quarterly summary report

 in accordance with the Guidelines established by the United States Trustee and Federal Rule of

 Bankruptcy Procedure 2015.

 In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that I have
 examined the information contained in this report and it is true and correct to the best of
 my knowledge.


 Signed:          ______________________________
                  William D. Holden
                  Plan Administrator for the Debtors

 Debtors’ Address and Phone Number:                         Debtors’ Attorney’s Address
                                                            and Phone Number:

 c/o The Boathouse Group                                    Ropes & Gray LLP
 Attn: William D. Holden                                    Attn: Gregg M. Galardi
 44 Lynden Street                                           1211 Avenue of the Americas
 Rye, NY 10580                                              New York, NY 10010
 Phone: 917-400-1200                                        Phone: 212-596-9000




 1
     The last four digits of the taxpayer identification number of the debtors are: Gawker Media LLC (0492);
     Gawker Media Group, Inc. (3231); and Gawker Hungary Kft. (f/k/a Kinja Kft.) (5056). Gawker Media LLC and
     Gawker Media Group, Inc.’s mailing addresses are c/o The Boathouse Group, Attn: William D. Holden, Plan
     Administrator, 44 Lynden Street, Rye, NY 10580. Gawker Hungary Kft.’s mailing address is c/o The Boathouse
     Group, Attn: William D. Holden, Plan Administrator, 44 Lynden Street, Rye, NY 10580.


 73816675_1
                             Schedule of Disbursements* by Legal Entity and Estimated Quarterly Trustee Fees

                                         January 2019           February 2019          March 2019           Total Q1 2019                                          Quarterly
        Case No.       Case Name
                                         Disbursements          Disbursements         Disbursements         Disbursements                                         Trustee Fees
                     Gawker Media
        16-11700                               $85,659.63             $73,367.62            $28,070.59           $187,097.84                                         $1,625.00
                     LLC




                                                                                                                                           16-11700-smb
                     Gawker
        16-11718                                   $339.47               $151.06                $152.83               $643.36                                          $325.00
                     Hungary Kft.†
                     Gawker Media
        16-11719                               $81,672.09                $243.11                 $26.72           $81,941.92                                           $975.00
                     Group, Inc.




                                                                                                                                           Doc 1197
                     Total                    $167,671.19             $73,761.79            $28,250.14           $269,683.12                                         $2,925.00




                                                                                                                       Filed 04/30/19 Entered 04/30/19 15:23:42
*
    Represents all disbursements including operating disbursements (payroll, production, taxes, insurance, utilities, etc.) and nonoperating disbursements
    (restructuring fee, financing fees, interest, etc.). Excludes intracompany and intercompany disbursements.
†
    Includes an account held in Hungary denominated in Hungarian Forint (“HUF”). HUF denominated amounts were converted to USD using an exchange rate
    of 0.0036 in January, 0.0036 in February, and 0.0036 in March.




                                                                                                                                   Pg 2 of 2
                                                                                                                                           Main Docum
73816675_1
